Exhibit 10.4 Labor Contract This labor contract is based on the People’s Republic China’s labor law and labor contract law and other related laws and regulations. Employer:Jilin Huamei Beverage Co. Ltd Employer’s address: 1208A Jiyu Bldg. 1420 Jie Fang Da Road, Changchun City, Jilin, China Legal Representative: Liu Chang Zhen Employee: Cai Xiaohua Gender: Male Employee’s ID Number: 20626196505180034 Employee’s address:2o.6 Shuguangxili, Chaoyang District, Beijing, China I. Contract Period & Probation Period Both parties agree to choose (1) for the employment terms: 1. Fixed contract period:From Feb 1, 2011 to Feb 1, 2014 2.
